Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered May 4, 1993, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of from 5 to 10 years, unanimously modified, on the law and as a matter of discretion in the interest of justice, to reduce the conviction to criminal possession of a *450controlled substance in the third degree, and otherwise affirmed.
As the People concede, defendant’s conviction should be modified to reflect the intent of the plea agreement that defendant plead to a class B felony (see, People v Cook, 207 AD2d 725; People v Rayne, 191 AD2d 273, 274, lv denied 81 NY2d 1018). In view of defendant’s extensive criminal record, we find no merit to defendant’s argument that the negotiated sentence is excessive. Concur—Kupferman, J. P., Ross, Rubin and Williams, JJ.